6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “in response to not receiving the first DCI.”  However, claim 8 depends from claim 1, which recites “receiving a first downlink control information (DCI).”  The two limitation contradict each other.  Accordingly, claim 8 is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0021558) in view of Kim (US 2013/0012186) (hereafter, Kim ‘186).

Regarding claim 1, Kim discloses a method comprising: 
receiving, by a wireless device, one or more message comprising configuration parameters of a plurality of cells (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; the terms carrier, cell and CC have the same meaning); 
receiving an activation command indicating activation of a plurality of secondary cells (SCells) of the plurality of cells (Kim, Fig. 4, Carrier Activation message 420; paragraph [0074], process of activating carriers, aggregating cells; the terms carrier, cell and CC have the same meaning); receiving a first downlink control information (DCI) comprising a power saving indication bitmap, wherein each bit of the power saving indication bitmap indicates whether the wireless device monitors a downlink control channel on a corresponding activated SCell of the plurality of SCells (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, 
starting monitoring a downlink control channel of an activated SCell of the activated SCells, in response to a bit, of the power saving indication bitmap, corresponding to the activated SCell, indicating monitoring the downlink control channel (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010); and 
receiving a second DCI via the downlink control channel (Kim, Fig. 8; paragraph [0082], activating a carrier means turning on a receiver for the carrier, receiving PDCCH and PDSCH; UE activates CCy indicated by carrier indicator in PDCCH of CCx; paragraph [0092], receiving DCI over a PDCCH).  

Kim does not explicitly disclose that the configuration information is sent using RRC signaling.

Kim ‘186 discloses a method comprising: 
receiving, by a wireless device, one or more radio resource control message comprising configuration parameters of a plurality of cells (Kim ‘186, Figs. 4, 5, step 415, 525; paragraph [0047], step of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; paragraph [0048],  the terms carrier, cell and CC have the same meaning; paragraph [0053]; eNB transmits RRC message including information about the carriers to be aggregated); 

receiving a first downlink control information (DCI) comprising a power saving indication bitmap, wherein each bit of the power saving indication bitmap indicates whether the wireless device monitors a downlink control channel on a corresponding activated SCell of the plurality of SCells (Kim ‘186, Figs. 5, 7, steps 535, 720; paragraph [0051], bitmap to activate or deactivate the downlink carriers, indicating the state of the carriers aggregated for the UE).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to send the carrier configuration information using RRC signaling for cells that will receive an activation command and downlink control information as in Kim ‘186, in the invention of Kim.  The motivation to combine the references would have been to inform the UE of the carrier configuration information.

Regarding claim 2, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the wireless device receives the first DCI via a primary cell of the plurality of cells (Kim, paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx [primary cell]; paragraph [0085], UE receiving DL assignment via anchor carrier, which is a carrier maintaining its activated state).  

Regarding claim 3, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the configuration parameters indicates that the activated SCell is self-scheduled (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about its own carriers [self-scheduled] to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers).  

Regarding claim 4, Kim in vies of Kim ‘186 discloses the method of claim 1, further comprising activating a bandwidth part of each of the plurality of SCells(Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; configuring the carriers; the terms carrier, cell and CC have the same meaning) before the wireless device receives the first DCI (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx, receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010).

Regarding claim 5, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the first DCI does not indicate an active bandwidth part switching on the activated SCell (Kim, Fig. 4, step 415; paragraph [0074], process of delivering information about carriers to a UE, eNB provides information about carriers to be aggregated to a UE, information includes center frequency, BW, cell ID; [not the activation bitmap]).  

Regarding claim 6, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the plurality of cells comprise: a primary cell; the plurality of activated SCells; and a second plurality of deactivated SCells (Kim, Fig. 9; paragraph [0085], UE receiving DL assignment via anchor carrier [pcell], which is a carrier maintaining its activated state; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated).  

Regarding claim 7, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein a first bit of the power saving indication bitmap corresponds to a first activated SCell with a lowest cell index among cell indexes of the plurality of activated SCells, the first bit indicating whether the wireless device monitors a first downlink control channel on the first activated SCell (Kim, Fig. 9; paragraph [0082], activating a carrier means turning on a receiver for the carrier, receiving PDCCH and PDSCH; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated)(Kim ‘186, paragraph [0057], lowest carrier identifier corresponds to the first bit).  It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have the lowest carrier identifier corresponds to the first bit, in the invention of Kim.  The motivation to combine the references would have been to map each bits to a cell.
  

Regarding claim 8, Kim in vies of Kim ‘186 discloses the method of claim 1, further comprising in response to not receiving the first DCI: 
skipping monitoring the downlink control channel on an active bandwidth part of the activated SCell (Kim, paragraph [0082], starting receiving PDCCH and PDSCH for CCx but not yet CCy; paragraph [0124], applying different measurement periods to activated carriers [carriers are ‘skipped’ during non-measurement periods]); and 
maintaining an active state of the active bandwidth part (Kim, paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that a carrier mapped to the bit is activated) (Kim ‘186, Fig. 7, a carrier that that previous had an active state would remain active if no information were received about that carrier being in a deactivated state).  


Regarding claim 9, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the starting monitoring the downlink control channel comprising monitoring the downlink control channel discontinuously in response to a discontinuous reception operation being configured on the activated SCell (Kim, Fig. 18; paragraph [0131], measurement of active carrier according to DRX operation).  

Regarding claim 10, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the power saving indication bitmap further indicates whether the wireless device monitors a second downlink control channel on the primary cell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving PDCCH and PDSCH for CCx [primary cell], receiving new DL assignment over CCx that indicates to activate CCy; paragraph [0090], bitmap 905, the bits mapped to carriers on a one-to-one basis, ‘1’ means that  a carrier mapped to the bit is activated; paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010; paragraph [0137], receiving a synchronization channel (SCH) [second downlink CC]) (Kim ‘1866, paragraph [0067], if a cell is activated, UE receives control and data channels).  

Regarding claim 14, Kim in vies of Kim ‘186 discloses the method of claim 1, wherein the wireless device receives the first DCI via a power saving channel on the primary cell (Kim, Figs. 9, 10; paragraph [0082], activating a carrier means turning on a receiver for the carrier, starting receiving 

Regarding claim 15, Kim in vies of Kim ‘186 discloses the method of claim 14, further comprising not monitoring the power saving channel on the activated SCell (Kim, paragraph [0082], starting receiving PDCCH and PDSCH for CCx but not yet CCy; paragraph [0124], applying different measurement periods to activated carriers).  


Claims 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in vies of Kim ‘186, and further in view of Ouchi et al. (US 2017/0202025).

Regarding claim 16, Kim in vies of Kim ‘186 discloses the method of claim 14, wherein the configuration parameters indicates one or more configuration parameters of the power saving channel, the one or more configuration parameters comprising: 
a control resource set for monitoring the power saving channel (Kim, paragraph [0088], resources are allocated); and 
a radio network temporary identifier for monitoring the power saving channel (Kim, paragraph [0078], C-RNTI).  

Kim does not explicitly disclose a search space. 



Regarding claim 17, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 16, wherein the one or more configuration parameters further comprise one or more resource configuration parameters of reference signals for monitoring the power saving channel (Kim, paragraph [0124], measurement periods of activated and deactivated carriers; paragraph [0151], measuring RSRP of a reference signal received).  

Regarding claim 18, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 17, wherein the wireless device monitors the power saving channel, for receiving the first DCI, based on the one or more resource configuration parameters of the reference signals (Kim, paragraph [0092], after configuring carriers depending on the CA message, the UE received a DCI format 1C over a PDCCH in step 1010).  

Regarding claim 19, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 18, wherein the monitoring the power saving channel further comprises monitoring the power saving channel with spatial domain parameters determined based on reception of the reference signals (Ouchi, paragraph [0106], PDCCH is spatial multiplexed; paragraph [0782], search space, reference signal 

Regarding claim 20, Kim in vies of Kim ‘186, and further in view of Ouchi discloses the method of claim 19, wherein the spatial domain parameters are used for reception of the reference signals in response to the reference signals being configured for the power saving channel (Ouchi, paragraph [0106], PDCCH is spatial multiplexed; paragraph [0782], search space, reference signal configuration, RNTI information is used to monitor the PDCCH).


Allowable Subject Matter
Claims 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claim 11, Kim in vies of Kim ‘186 do not disclose, and it would not have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the method of claim 1, to further comprise maintaining an active state of an active bandwidth part of the activated SCell and not monitoring the downlink control channel on the active bandwidth part of the activated SCell, in response to the bit, of the power saving indication bitmap, corresponding to the activated SCell, indicating not monitoring the downlink control channel on the activated SCell. 

Claims 12 and 13 would be allowable because they depend from claim 11.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dinan (US 2016/0308653) discloses a bitmap that identifies which activated cells are scheduled (see paragraphs [0170]-[0175]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALAN L LINDENBAUM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466